 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Sandra Faye Virgil,                                      Case No. 2:19-cv-01723-JAD-DJA

 4             Plaintiff
         v.                                                   Order Adopting Report and
 5                                                        Recommendation and Dismissing Case
         Hampton Court Westland, LLC,
 6
               Defendant                                              [ECF Nos. 1, 4]
 7

 8

 9            Magistrate Judge Albregts has screened this action and found it “incomprehensible,”

10 “factually frivolous,” and without a plausible claim, so he recommends that I dismiss it. 1 The

11 deadline for objections to that recommendation passed without objection or any request to extend

12 the deadline to file one. “[N]o review is required of a magistrate judge’s report and

13 recommendation unless objections are filed.” 2

14            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

15 [ECF No. 4] is ADOPTED in full; Virgil’s application for leave to proceed in forma pauperis

16 [ECF No. 1] is DENIED as moot.

17            IT IS FURTHER ORDERED THAT this case is dismissed. The Clerk of Court is

18 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

19            Dated: January 13, 2020

20                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
21

22
     1
         ECF No. 4.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
